           Case 1:20-cr-00182-VEC Document 106 Filed 12/17/20 Page            1 ofSDNY
                                                                           USDC    3
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 12/17/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 15, 2020, Mr. Burgos filed a Motion to Suppress, Dkt. 89; and

       WHEREAS on November 3, 2020, the Government responded in opposition to the

Motion, Dkt. 95, and on November 19, 2020, Mr. Burgos replied in support of the Motion, Dkt.

102;

       IT IS HEREBY ORDERED that oral argument on the Motion will be held on Thursday,

January 21, 2021, at 2:00 P.M. Following the proceeding, the Court will decide whether an

evidentiary hearing is necessary. The Court is hopeful that the conference will be held in

Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square,

New York, New York 10007. The Court will determine closer to the date whether the hearing

can proceed in person or whether it will be converted to a remote proceeding.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 Courthouse Entry Program,

any person who appears at any SDNY courthouse must complete a questionnaire and have his or

her temperature taken. Please see the enclosed instructions.

       IT IS FURTHER ORDERED that interested members of the public may attend the

hearing by dialing 1-888-363-4749, using the access code 3121171 and the security code 0182.
        Case 1:20-cr-00182-VEC Document 106 Filed 12/17/20 Page 2 of 3




All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.



SO ORDERED.

Dated: December 17, 2020
      New York, NY
                                                           ______________________________
                                                                 VALERIE CAPRONI
                                                                 United States District Judge




                                              2 of 3
         Case 1:20-cr-00182-VEC Document 106 Filed 12/17/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
